—Appeal by the defendant from a judgment of the County Court, Nassau County (Gulotta, J.), rendered September 11, 1998, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal was valid (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). In light of this waiver, we do not review the defendant’s claim that his oral motion to withdraw his plea should have been granted (see, People v Hall, 176 AD2d 960). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.